Exhibit 10.4

 

Execution Version

 

AMENDED AND RESTATED
EQUITY PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT (this “Agreement”) dated as of
this 20th day of September, 2010, between MAIN STREET CAPITAL CORPORATION, a
Maryland corporation (the “Borrower”), MAIN STREET EQUITY INTERESTS, INC., a
Delaware corporation (“MSEI” and together with the Borrower, the “Pledgors” and
each, a “Pledgor”), and BRANCH BANKING AND TRUST COMPANY (“BB&T”), acting as
agent (in such capacity, the “Administrative Agent”) for itself and the other
Secured Parties (as defined in the Credit Agreement referred to below).

 

W I T N E S S E T H

 

WHEREAS, the Administrative Agent and the Lenders (as defined in the Credit
Agreement defined below) have agreed to extend credit to Borrower pursuant to
the terms of that certain Amended and Restated Credit Agreement of even date
herewith among the Pledgors, the other Guarantors, the Administrative Agent, the
Lenders signatory thereto, Regions Capital Markets, as Syndication Agent, and
BB&T Capital Markets, as Lead Arranger (as amended, restated, or otherwise
modified from time to time (the “Credit Agreement”), which amends and restates
in its entirety that certain Credit Agreement dated as of October 24, 2008 among
the Borrower, the Pledgors, the other Guarantors, the lenders signatory thereto
and BB&T, as a lender and as administrative agent (as amended or modified prior
to the date of the Credit Agreement, the “Original Credit Agreement”);

 

WHEREAS, the Pledgors may from time to time enter into or guarantee one or more
Hedge Transactions (as defined in the Credit Agreement) with the Hedge
Counterparties (as defined in the Credit Agreement);

 

WHEREAS, each Pledgor beneficially and legally owns the limited liability
company membership interests, limited partnership interests, stock and other
equity interests in the Guarantor and/or the other Loan Parties and the
Subsidiaries (as each such term is defined in the Credit Agreement) described on
Schedule I attached hereto (the “Pledged Entities”);

 

WHEREAS, it is a condition of the Lenders’ agreement to extend credit to
Borrower pursuant to the Credit Agreement that the Administrative Agent, on
behalf of the Secured Parties (as defined in the Credit Agreement), receive a
pledge of the Collateral (as defined below) hereunder by Pledgors’ execution and
delivery of this Agreement to secure:  (a) the due and punctual payment by
Borrower of: (i) the principal of and interest on the Notes (including, without
limitation, any and all Revolver Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by any Pledgor under the Credit
Agreement, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all

 

--------------------------------------------------------------------------------


 

other monetary obligations of any Pledgor to the Secured Parties under the
Credit Agreement and the other Loan Documents to which any Pledgor is or is to
be a party and any renewals, modifications or extensions thereof, in whole or in
part; (b) the due and punctual performance of all other obligations of any
Pledgor under the Credit Agreement and the other Loan Documents to which such
Pledgor is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part; (c) the due and punctual payment (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including any
and all Hedging Obligations (as defined in the Credit Agreement) arising under
Hedging Agreements and obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities of any Pledgor, now existing or hereafter incurred under, arising
out of or in connection with any and all Hedging Agreements and any renewals,
modifications or extensions thereof (including, all obligations, if any, of any
Pledgor as guarantor under the Credit Agreement in respect of Hedging
Agreements), and the due and punctual performance and compliance by each Pledgor
with all of the terms, conditions and agreements contained in any Hedging
Agreements and any renewals, modifications or extensions thereof; (d) the due
and punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of Pledgors and the Guarantors arising out of or
relating to any Bank Products; (e) the due and punctual payment and performance
of all indebtedness, liabilities and obligations of any one or more of Pledgors
and the Guarantors arising out of or relating to any Cash Management Services;
and (f) the due and punctual payment and performance of all obligations of each
of the Guarantors under the Credit Agreement and the other Loan Documents to
which they are or are to be a party and any and all renewals, modifications or
extensions thereof, in whole or in part (all of the foregoing indebtedness,
liabilities and obligations being collectively called the “Obligations”); and

 

WHEREAS, this Agreement amends and restates in its entirety that certain Equity
Pledge Agreement dated as of October 24, 2008 executed by Pledgors in connection
with the Original Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:

 

SECTION 1.         Definitions.  Any capitalized terms used but not defined
herein shall have the meanings assigned to them in the Credit Agreement.

 

SECTION 2.         Pledge; Perfection.

 

(a)           As collateral security for the due and punctual payment of the
Obligations, each Pledgor hereby pledges, hypothecates, delivers and assigns and
grants unto Administrative Agent, as agent for itself and the Secured Parties, a
security interest (which security interest shall constitute a first priority
security interest), in all of Pledgor’s membership interests, limited
partnership interests, common stock and other equity interests in the Pledged
Entities and all securities instruments or other rights convertible into or
exercisable for the foregoing (the “Equity Interests”), together with all
proceeds, profits, interests, capital accounts, accounts, contract rights,
general intangibles, deposits, funds, dividends, distributions, rights to
dividends, rights to distributions,

 

--------------------------------------------------------------------------------


 

including both distributions of money and of property, and other rights, claims
and interests relating to or arising out of Pledgor’s Equity Interests, now
owned or hereafter acquired, in the Pledged Entities, together with any and all
replacements or substitutions for or proceeds of all of the foregoing
(collectively, the “Collateral”); provided that, notwithstanding anything herein
to the contrary, Collateral shall not include, and the security interest herein
shall not attach to, (i) the Equity Interests issued by the entities identified
as SBIC Entities on Schedule I, (ii) any outstanding Equity Interests of a
Foreign Subsidiary in excess of 65% of the voting power of all classes of Equity
Interests of such Foreign Subsidiary entitled to vote or (iii) any property
rights in Equity Interests (other than Equity Interests issued by any
Subsidiary), or any Operating Documents of any issuer of such Equity Interests
to which Pledgor is a party, or any of its rights or interests thereunder, if
the grant of such security interest shall constitute or result in (A) the
abandonment, invalidation or unenforceability of any right, title or interest of
the Pledgor therein or (B) a breach or termination pursuant to the terms of, or
a default under, any such property rights or Operating Documents (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provisions) of any
relevant jurisdiction or any other Applicable Law (including the Bankruptcy
Code) or principles of equity) (the Equity Interests described in foregoing
clauses (i) through (iii), the “Excluded Equity Interests”); provided further
that, (x) immediately upon any amendment, modification or repeal of the
Restrictive Provisions to allow the pledge of any Excluded Equity Interests of
the type described in clause (i), the Collateral shall include, and the security
interest granted hereunder shall attach to, such Equity Interests that are no
longer subject to such Restrictive Provisions and (y) until such time as
attachment occurs with respect to any Excluded Equity Interest of the type
described in clause (i) or (iii), references in this Agreement to “Pledged
Entities” shall be deemed not to include the issuers of such Excluded Equity
Interest.

 

This Agreement is not intended to place Administrative Agent or any Secured
Party in a position of being a member, shareholder or partner of any Pledged
Entity, but is intended to grant Administrative Agent, on behalf of the Secured
Parties, a lien on and security interest in Pledgor’s Equity Interests in the
Pledged Entities including, without limitation, any and all of the Collateral
but specifically excluding any general partnership interests.

 

(b)           Each Pledgor hereby delivers to the Administrative Agent (or to
the Collateral Custodian as its agent and bailee), on behalf of the Secured
Parties, including itself, herewith all certificates, instruments and documents,
if any, representing the Equity Interests in the Pledged Entities to be held by
the Administrative Agent as Collateral, together with a transfer power in blank
duly executed by Pledgor.

 

SECTION 3.         Representations and Warranties.  Each Pledgor hereby
represents and warrants, as of the date hereof and each day on which a Borrowing
is made, that:

 

(a)           Pledgor has all requisite power and authority to enter into this
Agreement, to grant a security interest in the Collateral for the purposes
described in Section 2 and to carry out the transactions contemplated by this
Agreement;

 

--------------------------------------------------------------------------------


 

(b)           No approval of or consent from any person or entity (other than
the acknowledgement and consent of any Pledged Entity which is a Subsidiary as
evidenced by its signature hereto) is required in connection with the execution
and delivery by Pledgor of this Agreement, the granting and perfection of the
security interests in the Collateral, or the carrying out of the transactions
contemplated by this Agreement (including the exercise by the Administrative
Agent of the voting or other rights provided for in this Agreement or the
exercise of remedies in respect thereof);

 

(c)           Pledgor is the record and beneficial owner of the Collateral as of
the date hereof;

 

(d)           All of the Collateral is owned by Pledgor free and clear of any
pledge, mortgage, hypothecation, lien, charge, encumbrance or any security
interest in such Collateral or the proceeds thereof, except for the security
interest granted to the Administrative Agent on behalf of the Secured Parties
hereunder, and there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
of sale of, any Equity Interests;

 

(e)           The execution, delivery and performance by Pledgor of this
Agreement do not and will not contravene or constitute a default under or result
in any violation of any agreement (including, without limitation, the operating
or partnership agreement of any Pledged Entity), indenture or other instrument,
license, judgment, decree, order, law, statute, ordinance or other governmental
rule or regulation applicable to Pledgor;

 

(f)            On each Representation Date (as defined in the Security
Agreement), Schedule I hereto (as such schedule may be amended or supplemented
from time to time pursuant to the terms of this Agreement) sets forth all of the
issued and outstanding Equity Interests held by Pledgor and such Equity
Interests constitute the percentage of issued and outstanding shares of stock,
percentage of membership interests or percentage of partnership interests of the
respective Pledged Entities indicated on Schedule I.

 

(g)           Each Pledged Entity is a limited liability company, limited
partnership or corporation duly formed, validly existing and in good standing as
such under the laws of the jurisdiction of its organization as set forth on
Schedule I hereto, and the execution and delivery of this Agreement require no
action by or in respect of, or filing with, any governmental body, agency or
official (except for the Uniform Commercial Code filings set forth in paragraph
(h) below) and do not contravene, or constitute a default under, the operating
agreement, partnership agreement, charter or by-laws of any Pledged Entity;

 

(h)           Upon filing of a Uniform Commercial Code Financing Statement with
the U.C.C. records of the Secretary of State of the state of organization of
each Pledgor, this Agreement creates and grants a valid lien on and perfected
security interest in the Collateral and the proceeds thereof, subject to no
prior security interest, lien, charge or encumbrance, or to any agreement
purporting to grant to any third party a security interest in the property or
assets of such Pledgor which would include the Collateral;

 

--------------------------------------------------------------------------------


 

(i)            A true, correct and complete copy of the operating agreement,
limited partnership agreement, charter and by-laws, as the case may be, of each
Pledged Entity (together with all amendments thereto) has been provided to the
Administrative Agent;

 

(j)            to the extent that any limited liability company interests or
partnership interests pledged as Collateral are or represent issuers that have
opted to be treated as securities under the applicable U.C.C., the certificates
representing such securities have been delivered to the Administrative Agent (or
to the Collateral Custodian as its agent and bailee), and no limited liability
company interests or partnership interests pledged as Collateral are dealt in or
traded on securities exchanges or markets; and

 

(k)           None of the Equity Interests constitutes Margin Stock.

 

SECTION 4.         Voting Rights; Distributions, Etc.

 

(a)           So long as no Event of Default, as defined in the Credit
Agreement, shall have occurred and be continuing:

 

(i)            Each Pledgor shall be entitled to exercise any and all voting
and/or other consensual rights and powers relating or pertaining to the
Collateral or any part thereof, provided, however, that no vote shall be cast or
right exercised or other action taken which would (x) impair the Collateral or
any portion thereof or the rights and remedies of the Administrative Agent under
the Loan Documents, or (y) have or would reasonably be expected to have a
material adverse effect on the Collateral or any material part thereof or
(z) result in any violation of the provisions of this Agreement, the Credit
Agreement or any other Loan Document,

 

(ii)           except to the extent limited by this Agreement, the Credit
Agreement or any other Loan Document, each Pledgor shall be entitled to receive
and retain any and all cash dividends or cash distributions payable on the
Collateral, but any and all equity interests and/or liquidating dividends,
distributions in property, returns of capital, or other distributions made on or
in respect of the Collateral, whether resulting from a subdivision, combination,
or reclassification of the outstanding ownership units or other interests of the
Pledged Entities or received in exchange for the Collateral or any part thereof
or as a result of any merger, consolidation, acquisition, or other exchange of
assets to which any Pledged Entity may be a party or otherwise, and any and all
cash and other property received in redemption of or in exchange for any
Collateral (either upon call for redemption or otherwise), shall be and become
part of the Collateral pledged hereunder and, if received by Pledgor, shall
forthwith be delivered to Administrative Agent (accompanied by proper
instruments of assignment and/or powers of attorneys executed by Pledgor) to be
held subject to the terms of this Agreement;

 

--------------------------------------------------------------------------------


 

(b)           Upon the occurrence and during the continuance of an Event of
Default, all rights of each Pledgor to exercise the voting and/or other
consensual rights and powers that  Pledgor is entitled to exercise pursuant to
Section 4(a)(i) hereof and/or to receive the payments that Pledgor is authorized
to receive and retain pursuant to Section 4(a)(ii) hereof shall cease, and all
such rights shall thereupon become vested in Administrative Agent for the
benefit of the Secured Parties, who shall have the sole and exclusive right and
authority to exercise such voting and/or other consensual rights and powers
and/or to receive and retain such payments; provided, that nothing herein shall
obligate Administrative Agent to exercise such voting and/or other consensual
rights, all such action in such regard being solely in Administrative Agent’s or
Secured Parties’ discretion.  Any and all money and other property paid over to
or received by Administrative Agent pursuant to the provisions of this paragraph
(b) shall be retained by Administrative Agent as additional Collateral hereunder
and be applied in accordance with the provisions hereof.

 

SECTION 5.         Covenants.  Each Pledgor hereby covenants that until such
time as the Obligations shall have been indefeasibly paid in full:

 

(a)           Pledgor will not, without the prior written consent of the
Administrative Agent, sell, convey, assign, or otherwise dispose of, or grant
any option with respect to, all or any part of the Collateral or any interest
therein, except that Pledgor shall be permitted to receive and dispose of
distributions to the extent permitted by Section 4 (a)(ii) above; nor will
Pledgor create, incur or permit to exist any pledge, mortgage, lien, charge,
encumbrance or security interest whatsoever with respect to all or any part of
the Collateral or the proceeds thereof, other than that created hereby; nor will
Pledgor amend or terminate, or waive any default under or breach of the terms of
the operating agreement, limited partnership agreement or charter of any Pledged
Entity or consent to or permit any amendment, termination or waiver thereof,
except as not otherwise prohibited under the Loan Documents and to the extent
such action does not and would not reasonably be likely to have a material
adverse effect with respect to the Pledged Entity or the Collateral; nor will
Pledgor enter into any contractual obligations that restrict or inhibit, or
which would reasonably be expected to restrict or inhibit, the Administrative
Agent’s rights or ability to vote or sell or otherwise dispose of the Collateral
or any part thereof after an Event of Default; nor will Pledgor consent to or
permit the issuance of any additional Equity Interests in any Pledged Entity
(unless pledged to Administrative Agent hereunder), or any securities or
instruments exercisable or exchangeable for Equity Interests in any Pledged
Entity or otherwise representing any right to acquire any Equity Interest in any
Pledged Entity or any general partnership interests in any Pledged Entity that
is a limited partnership.

 

(b)           Pledgor will not permit any Pledged Entity to change its entity
form or, except as permitted under the Credit Agreement, merge into or
consolidate into any other entity and will give to Administrative Agent not less
than 20 days’ prior written notice of (i) any change in the name of any Pledgor
or the name of any Pledged Entity or (ii) any change in the location of the
principal place of business (or, in the case of an individual Pledgor, the
principal residence) of Pledgor or any Pledged Entity; provided that Pledgor
shall not permit any change described in the preceding clauses (i) and
(ii) unless Pledgor

 

--------------------------------------------------------------------------------


 

shall have taken all actions necessary or reasonably requested by the
Administrative Agent to maintain the continuance, validity, perfection and the
same or better priority of the Administrative Agent in the Collateral.

 

(c)           Pledgor will, at Pledgor’s own expense, defend Administrative
Agent’s and Secured Parties’ right, title, special property and security
interest in and to the Collateral and any distributions with respect thereto
against the claims of any Person (other than the holders of Permitted
Encumbrances).

 

(d)           Pledgor will comply with all its obligations under any limited
liability company or partnership agreement relating to the Equity Interests and
will preserve and protect the Collateral.

 

(e)           Pledgor will promptly pay and discharge before the same become
delinquent, all taxes, assessments and governmental charges or levies imposed on
Pledgor or the Collateral, except for taxes timely disputed in good faith, for
which adequate reserves have been made.

 

(f)            The Secured Parties shall have the right, upon request on the
terms set forth in Section 5.02 of the Credit Agreement, to review, examine and
audit the books and records of any Pledged Entity and of Pledgor with regard to
the Collateral and any distributions with respect thereto.

 

(g)           Pledgor consents to the transfer pursuant to the collateral
assignment, pledge or grant of security interest in any limited liability
company or partnership interest pledged as Collateral to the Administrative
Agent or its nominee and, following the occurrence and during the continuance of
an Event of Default, consents to the transfer of any such interests to and the
admission of the Administrative Agent or its nominee as a member in any limited
liability company or partner in any partnership, as the case may be, with all
the rights and powers related thereto.

 

(h)           In the event that Pledgor acquires rights in any Equity Interests
after the date of this Agreement, Pledgor shall deliver to the Administrative
Agent, on or before the Reporting Date (as defined in the Security Agreement)
immediately following the end of the Fiscal Quarter during which it acquires any
such rights, a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, reflecting such new Equity Interests and all other
Equity Interests.  Notwithstanding the foregoing it is understood and agreed
that the security interest of the Administrative Agent shall attach to all such
newly acquired Equity Interests immediately upon Pledgor’s acquisition of rights
therein and shall not be affected by the failure of Pledgor to deliver such
supplement.

 

SECTION 6.         Remedies upon Default.  Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent may, in addition to the
exercise by Administrative Agent of its rights and remedies under any other
Section of this Agreement or under the Credit Agreement or any other agreement
relating to the Obligations or otherwise available to it at law or in equity:

 

--------------------------------------------------------------------------------


 

(a)           declare the principal of and all accrued interest on and any other
amounts owing with respect to the Obligations immediately due and payable,
without demand, protest, notice of default, notice of acceleration or of
intention to accelerate or other notices of any kind, and

 

(b)           exercise all the rights and remedies of a secured party under the
Uniform Commercial Code in effect in the State of North Carolina at that time
and sell (in compliance with applicable laws, including securities laws) the
Collateral, or any part thereof, at public or private sale, at any broker’s
board, upon any securities exchange, or elsewhere, for cash, upon credit, or for
future delivery, as Administrative Agent may deem appropriate in the
circumstances and commercially reasonable.  Administrative Agent shall have the
right to impose limitations and restrictions on the sale of the Collateral as
Administrative Agent may deem to be necessary or appropriate to comply with any
law, rule, or regulation (Federal, state, or local) having applicability to the
sale, including, but without limitation, restrictions on the number and
qualifications of the offerees and requirements for any necessary governmental
approvals, and Administrative Agent shall be authorized at any such sale (if it
deems it necessary or advisable to do so) to restrict the prospective offerees
or purchasers to Persons who will represent and agree that they are purchasing
securities included in the Collateral for their own account and not with a view
to the distribution or sale thereof in violation of applicable securities laws
and Pledgor hereby waives, to the maximum extent permitted by law, any claim
arising because the price at which the Collateral may have been sold at such
private sale was less than the price that might have been obtained at public
sale, even if Administrative Agent accepts the first offer received and does not
offer such Collateral to more than one offeree.  Upon consummation of any such
sale, Administrative Agent shall have the right to assign, transfer, and deliver
to the purchaser or purchasers thereof the Collateral so sold.  Each such
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Pledgor, and Pledgor hereby waives (to the extent
permitted by law) all rights of redemption, stay, and/or appraisal that Pledgor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.  To the extent that notice of sale shall be
required to be given by law, Administrative Agent shall give Pledgor at least
ten (10) days’ prior written notice of its intention to make any such public or
private sale.  Such notice shall state the time and place fixed for sale, and
the Collateral, or portion thereof, to be offered for sale.  Any such sale shall
be held at such time or times within ordinary business hours and at such place
or places as Administrative Agent may fix in the notice of such sale.  At any
such sale, the Collateral, or portion thereof, to be sold may be sold in one lot
as an entirety or in separate parcels, as Administrative Agent may determine,
and Administrative Agent may itself bid (which bid may be in whole or in part in
the form of cancellation of the Obligations) for and purchase the whole or any
part of the Collateral.  Administrative Agent shall not be obligated to make any
sale of the Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of the Collateral may have been given.  Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned.  In case sale of all or any
part of the Collateral is made to any Person other than the Administrative Agent
or any Lender on

 

--------------------------------------------------------------------------------


 

credit or for future delivery, the Collateral so sold may be retained by
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof.  Administrative Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  Pledgor hereby agrees that any sale or disposition of the Collateral
conducted in conformity with reasonable commercial practices of banks, insurance
companies or other financial institutions in the city and state where
Administrative Agent is located in disposing of property similar to the
Collateral shall be deemed to be commercially reasonable.

 

(c)           Pledgor recognizes that the Administrative Agent and Secured
Parties may be unable to effect a public sale of all or part of the Collateral
by reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws but may be compelled to resort to
one or more private sales to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire all or a part of the
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof.  Pledgor acknowledges and agrees that any
private sale so made may be at prices and on other terms less favorable to the
seller than if such Collateral were sold at public sale and that the
Administrative Agent has no obligation to delay the sale of such Collateral for
the period of time necessary to permit the registration of such Collateral for
public sale under any securities laws.  Pledgor agrees that a private sale or
sales made under the foregoing circumstances shall not be deemed to have not
been made in a commercially reasonable manner solely as a result of being a
private sale.  If any consent, approval, or authorization of any federal, state,
municipal, or other governmental department, agency, or authority should be
necessary to effectuate any sale or other disposition of the Collateral, or any
partial sale or other disposition of the Collateral, Pledgor will execute all
applications and other instruments as may be required in connection with
securing any such consent, approval, or authorization and will otherwise use its
best efforts to secure the same.  In addition, if the Collateral is disposed of
pursuant to Rule 144, Pledgor agrees to complete and execute a Form 144, or
comparable successor form, at the Administrative Agent’s request; and Pledgor
agrees to provide any material adverse information in regard to the current and
prospective operations of each Pledged Entity of which Pledgor has knowledge and
which has not been publicly disclosed, and Pledgor hereby acknowledge that
Pledgor’s failure to provide such information may result in criminal and/or
civil liability.

 

SECTION 7.         Application of Proceeds of Sale.  The proceeds of sale of the
Collateral sold pursuant to Section 6 hereof shall be applied by Administrative
Agent as set forth in Section 6.04 of the Credit Agreement.

 

SECTION 8.         Administrative Agent Appointed Attorney-in-Fact.  Each
Pledgor hereby appoints Administrative Agent as Pledgor’s attorney-in-fact,
effective during the continuance of an Event of Default, with full power of
substitution, for the purpose of carrying out the provisions of this Agreement
and taking any action and executing any instrument that Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is coupled with an interest and is irrevocable.  Without limiting the generality
of the foregoing, after the occurrence and during the continuance of an Event of
Default,

 

--------------------------------------------------------------------------------


 

Administrative Agent shall have the right and power to receive, endorse, and
collect all checks and other orders for the payment of money made payable to any
Pledgor representing any dividend or other distribution payable or distributable
in respect of the Collateral or any part thereof, and to give full discharge for
same.

 

SECTION 9.         Responsibility.  Notwithstanding the provisions of
Section 4(b) hereof, Administrative Agent shall have no duty to exercise any
voting and/or other consensual rights and powers becoming vested in
Administrative Agent with respect to the Collateral or any part thereof, to
exercise any right to redeem, convert, or exchange any securities included in
the Collateral, to enforce or see to the payment of any dividend or any other
distribution payable or distributable on or with respect to the Collateral or
any part thereof, or otherwise to preserve any rights in respect of the
Collateral against any third parties.

 

SECTION 10.       No Waiver; Cumulative Remedies.  No failure on the part of
Administrative Agent to exercise, and no delay in exercising, any right, power,
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by Administrative Agent
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  All remedies of Administrative Agent hereunder are
cumulative and are not exclusive of any other remedies available to
Administrative Agent at law or in equity.

 

SECTION 11.       Termination.  This Agreement shall terminate upon the complete
performance of each Loan Party’s obligations under each Loan Document and the
final and indefeasible payment in full of the Obligations.  Upon termination of
this Agreement, Administrative Agent shall reassign and redeliver (or cause to
be reassigned or redelivered) to Pledgor such Collateral (if any) as shall not
have been sold or otherwise applied by Administrative Agent pursuant to the
terms hereof and as shall still be held by it hereunder together with
appropriate instruments of assignment and release.

 

SECTION 12.       Notices.  Any notice or communication required or permitted
hereunder shall be given in the manner prescribed in the Credit Agreement to
such Person at its address set forth in the Credit Agreement or on Schedule I to
this Agreement.

 

SECTION 13.       Further Assurances.  Each Pledgor agrees to do such further
acts and things, and to execute and deliver such agreements and instruments, as
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Agreement or related to the Collateral or
any part thereof or in order better to assure and confirm unto Administrative
Agent and the Secured Parties their rights, powers and remedies hereunder.  Each
Pledgor hereby authorizes Administrative Agent to file one or more Uniform
Commercial Code financing or continuation statements, or amendments thereto,
relative to all or any part of the Collateral. Each Pledgor will execute and
deliver to the Administrative Agent (or to the Collateral Custodian as its agent
and bailee) all assignments, endorsements, powers, hypothecations, and other
documents required at any time and from time to time by the Administrative Agent
with respect to the Collateral in order to effect the purposes of this
Agreement.  If any Pledgor shall become entitled to receive or shall receive
with respect to the Collateral any:  (i) certificate (including, but without
limitation, any certificate representing a dividend or a distribution in
connection with any increase or reduction of capital, reclassification,

 

--------------------------------------------------------------------------------


 

merger, consolidation, sale of assets, combination of shares, stock split,
spin-off or split-off); (ii) option, warrant or right, whether as an addition
to, in substitution of, in exchange for the Collateral, or otherwise;
(iii) dividends or distributions payable in property, including, without
limitation, securities issued by any person other than the issuer of the
Collateral; or (iv) dividends or distributions on dissolution, or in partial or
total liquidation, or from capital, capital surplus, or paid-in surplus, then,
Pledgor shall accept any such instruments or distributions as the Administrative
Agent’s agent, shall receive them in trust for the Administrative Agent, and
shall deliver them forthwith to the Administrative Agent (or to the Collateral
Custodian as its agent and bailee) in the exact form received with, as
applicable, Pledgor’s endorsement when necessary or appropriate undated stock or
bond powers duly executed in blank, to be held by the Administrative Agent (or
to the Collateral Custodian as its agent and bailee), subject to the terms
hereof, as further collateral security for the Obligations.

 

SECTION 14.       Binding Agreement.  This Agreement and the terms, covenants,
and conditions hereof, shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, executors, administrators,
successors and assigns.

 

SECTION 15.       Modification.  Neither this Agreement nor any provisions
hereof may be amended, modified, waived, discharged, or terminated, nor may any
of the Collateral be released or the pledge or the security interest created
hereby extended, except by an instrument in writing signed by the parties
hereto.

 

SECTION 16.       Severability.  In case any lien, security interest, or other
right of Administrative Agent hereunder shall be held to be invalid, illegal, or
unenforceable, such invalidity, illegality, and/or unenforceability shall not
affect any other lien, security interest, or other right of Administrative Agent
hereunder.

 

SECTION 17.       Governing Law.  This Agreement (including matters of
construction, validity, and performance) , the rights, remedies, and obligations
of the parties with respect to the Collateral to the extent not provided for
herein, and all matters concerning the validity, perfection, and the effect of
non-perfection of the pledge contemplated hereby, shall be governed by and
construed in accordance with the laws of the State of North Carolina or other
mandatory applicable laws.  Notwithstanding anything herein, EACH PLEDGOR AGREES
TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA  AND
THE UNITED STATES DISTRICT COURTS SITTING THEREIN IN ANY ACTION TAKEN BY
ADMINISTRATIVE AGENT RELATING TO THIS AGREEMENT OR ANY PROVISIONS, RIGHTS OR
REMEDIES HEREOF.  EACH PLEDGOR FURTHER AGREES THAT ANY ACTION TAKEN BY PLEDGOR
RELATING TO THIS AGREEMENT OR ANY PROVISIONS, RIGHTS OR REMEDIES HEREOF SHALL BE
TAKEN IN SAID COURTS AND SHALL NOT BE TAKEN IN ANY OTHER JURISDICTION.  PLEDGOR
RECOGNIZES THAT THIS COVENANT IS AN ESSENTIAL PROVISION OF THIS AGREEMENT, THE
ABSENCE OF WHICH WOULD MATERIALLY ALTER THE CONSIDERATION GIVEN BY
ADMINISTRATIVE AGENT AND SECURED PARTIES TO PLEDGOR.

 

SECTION 18.       Duties of Administrative Agent.  The Administrative Agent has
been appointed by the Secured Parties pursuant to the Credit Agreement.  Its
duties to the Secured

 

--------------------------------------------------------------------------------


 

Parties, powers to act on behalf of the Secured Parties, and immunity are set
forth solely therein, and shall not be altered by this Security Agreement.  Any
amounts realized by the Administrative Agent hereunder shall be allocated
pursuant to Section 6.04 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Equity Pledge Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

By:

/s/ Todd A. Reppert

 

Name:

Todd A. Reppert

 

Title:

President and Chief Financial Officer

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Administrative Agent for itself and the other Secured Parties

 

 

 

 

 

By:

/s/ Gregory Drabik

 

Name:

Gregory Drabik

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

By:

/s/ Rodger Stout

 

 

Rodger Stout

 

 

Vice President, Treasurer, and Assistant Secretary

 

--------------------------------------------------------------------------------